540 U.S. 1045
JOHNSONv.CALIFORNIA.
No. 03-6539.
Supreme Court of United States.
December 1, 2003.

1
Appeal from the Sup. Ct. Cal.


2
Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: "Whether to establish a prima facie case under Batson v. Kentucky, 476 U. S. 79 (1986), the objector must show that it is more likely than not the other party's peremptory challenges, if unexplained, were based on impermissible group bias?" Reported below: 30 Cal. 4th 1302, 71 P. 3d 270.